Citation Nr: 0826541	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had confirmed active service from February 1982 
to March 1994, with evidence of additional active duty for 
training purposes prior to February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to service connection for a bilateral knee disability claimed 
as secondary to disabilities of the left ankle and foot.  


FINDING OF FACT

Current knee disabilities are unrelated to a disease or 
injury in service, and are not due to, a result of, or 
aggravated by, a service connected disease or disability. 


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service connected disease or disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303(a), 3.310(a) (2006 & 2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, the veteran was provided with preadjudication 
VCAA notification in an August 2003 letter.  This letter told 
the veteran what evidence was needed to substantiate the 
claim for service connection for his bilateral knee 
disabilities.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  

The veteran was not provided with information pertaining 
specifically to claims for secondary service connection until 
an October 2005 letter.  This letter also told the veteran to 
submit any evidence or information in his possession.  As 
this portion of the notice came after the initial 
adjudication of the claim, the timing did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
veteran's claim was readjudicated by the RO in March 2006, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  Therefore, all notification 
required by Pelegrini has been provided to the veteran.  

With regard to the Dingess elements of notice, veteran status 
has been established and is not at issue in this case.  The 
veteran was provided with notice stating that he should 
submit evidence of a current disability and a relationship 
between the current disability and active service in the 
August 2003 and October 2005 letters.

The record does not indicate that the veteran has been 
provided with information pertaining to the assignment of 
disability evaluations or effective dates.  However, as the 
Board will find that service connection is not warranted for 
the veteran's bilateral knee disability, neither a disability 
evaluation nor an effective date will be assigned, and the 
failure to provide the veteran with this notification does 
not deprive him of a meaningful opportunity to participate in 
the adjudication of his claim. See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984); Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006).

The Board concludes that the duty to notify the veteran has 
been met.  

The Board further concludes that the duty to assist the 
veteran has also been met.  The veteran has been afforded a 
VA fee basis examination.  This examination included a 
medical opinion regarding the possibility of a relationship 
between the veteran's service connected left ankle and foot 
disabilities and his claimed bilateral knee disabilities.  
The veteran has submitted additional private medical records, 
and these records show that the veteran understands the 
importance of a medical opinion that relates his knee 
disabilities to his service connected left ankle and foot 
disabilities.  The veteran has also appeared at a hearing 
before a hearing officer at the RO.  There is no indication 
that there is any outstanding evidence that is relevant to 
the veteran's claim.  The Board will proceed with the 
consideration of the veteran's claim on the merits.  

Secondary Service Connection

The veteran contends that he has developed bilateral knee 
pain as a result of his service connected chronic left ankle 
sprain with metatarsalgia of the left foot.  He argues that 
he limps as a result of his left foot disability, and 
believes that his altered gait has resulted in osteoarthritis 
of the knees.  The veteran further notes that he has been 
diagnosed as having arthritis of the left ankle, and he 
argues that this has migrated into his knees.  

The veteran does not argue that he injured his knees during 
service or that a current disability was otherwise directly 
incurred in service.  A review of the service medical records 
is negative for injury of the knees and the post service 
medical records does not contain evidence of a bilateral knee 
disability until many years after discharge.  There is no 
competent evidence linking the disability directly to a 
disease or injury in service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
non-service-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provisions of 38 C.F.R. § 3.310 were amended during the 
course of this appeal to provide that service connection 
would be granted for disability attributable to the 
aggravation of a non-service connected condition by a service 
connected conditions, provided there is medical evidence 
created prior to the aggravation that shows the baseline 
level of disability.  38 C.F.R. § 3.310 (2007).  

The amendments do not have an impact in this case, because 
there is no contention or evidence that the service connected 
disabilities aggravated the knee disabilities.  Rather, it 
has been contended that the knee disability was caused by the 
service connected left ankle and foot disabilities.

In a claim for secondary service connection the veteran must 
present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder 
and the disorder for which secondary service connection is 
sought.  Jones v. Brown, 7 Vet. App. 134 (1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Service connection for tendonitis of the left foot was 
established in a June 2004 rating decision.  The description 
of this disability was changed to chronic sprain of the left 
ankle with metatarsalgia of the left foot, also diagnosed as 
tendonitis of the left foot, in a September 1996 rating 
decision.  

The veteran has submitted private medical records that show 
treatment for complaints of bilateral knee pain.  A May 2003 
bone scan resulted in an impression of an increased uptake 
about both knees and ankles that was consistent with 
osteoarthritis.  A May 2004 private examination resulted in 
an assessment of left knee pain of unclear etiology, with may 
be related to early osteoarthritic changes.  The veteran's 
private doctor made an assessment of osteoarthritis of the 
knees in October 2005.  Although the Board notes that X-ray 
studies of the knees have been positive for only small 
patellar osteophytes, the medical evidence tends to support 
the veteran's claim that he currently has a bilateral knee 
disability.  

However, the medical evidence does not support the veteran's 
claim that his bilateral knee disability has developed as a 
result of his service connected left ankle and foot 
disabilities.  

The veteran was afforded a VA fee basis orthopedic 
examination in October 2003.  He told the examiner that his 
knee problems began spontaneously in 1999.  On examination, 
the examiner noted that the veteran had an extremely 
exaggerated left antalgic gait.  There was no sign of 
abnormal weight bearing on his feet or his shoes.  There was 
no evidence of heat, redness, swelling, or effusion of either 
knee, but both knees were exquisitely tender to the extent 
that he barely allowed them to be touched.  

The examiner noted some limitation in the range of motion, 
which he believed to be extremely exaggerated.  Although the 
veteran would not allow the examiner to perform various 
tests, the examiner believed that all were negative or within 
normal limits, and there was no evidence of subluxation, 
locking pain, joint effusion or crepitus.  X-ray studies of 
each knee were normal.  The diagnosis was bilateral knee 
strain.  In an addendum to this examination, the examiner 
opined that there was no relationship between the service 
connected left ankle condition and his bilateral knee 
condition.  The rational was that there were no medical bases 
for any relationship and no radiological evidence of knee 
disease.  

The veteran's private examiners have also been unable to 
relate the veteran's bilateral knee pain to his service 
connected left ankle and foot disabilities.  The veteran 
expressed his belief that his knee problems were due to his 
left ankle pain and limp to the May 2004 private examiner.  
However, this examiner did not express an opinion regarding 
the etiology of the veteran's complaints except to note in 
his assessment that the veteran had left knee pain of 
uncertain etiology.  

Similarly, several examination reports from Dr. G.K. are 
contained in the record, and he also notes the veteran's 
belief that his bilateral knee symptoms are secondary to his 
left ankle disability.  In September 2004, the assessment 
included bilateral knee pain, most probably due to 
osteoarthritis, and left ankle pain with previous history of 
injury to the left ankle.  The doctor noted that the veteran 
was interested to "see whether his left ankle pain is in 
continuation with the knee pain, but at this time he does 
have osteoarthritis of the knee joint, but ankle pain could 
be part and parcel of his previous injury and secondary 
osteoarthritis."  While the meaning of this statement is not 
as clear as might be wished, it does not appear to relate any 
current knee disability to the veteran's left ankle or foot 
disabilities.  

A second examination report and opinion was obtained from Dr. 
G.K. in October 2005.  This report includes an assessment of 
osteoarthritis of the knees.  The doctor noted that the 
veteran's question on this visit was whether his knee joint 
pain was related to his previous left ankle injury.  The 
doctor stated that "I have explained to the patient that he 
does have osteoarthritis of the knees, but it could be 
unrelated to the injuries.  It is hard to say whether this 
pain is coming from his previous injuries."  

The Board notes that neither of the opinions from Dr. G.K. 
expressly relates the veteran's bilateral knee disabilities 
to his service connected left ankle and foot disabilities.  
When read in the manner that is most favorable to the 
veteran, they at best recognize the possibility of a 
relationship, but the doctor then declined to specifically 
relate the veteran's bilateral knee disabilities to the 
service connected left ankle and foot disabilities.  

These statements, which merely recognize the remote 
possibility of a relationship, are outweighed by the October 
2003 opinion of the VA fee basis examiner who specifically 
opined that there was no relationship between the veteran's 
services connected left ankle condition and his bilateral 
knee condition.  Therefore, the preponderance of the evidence 
is against the veteran's claim, and entitlement to service 
connection is not warranted.  

While the veteran contends that arthritis migrated from his 
ankle to his knees, X-ray examinations have not demonstrated 
arthritis in the knees.  To be recognized as a disability for 
VA purposes, arthritis must be shown on X-ray.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).

The Board recognizes the veteran's contention that he has 
developed bilateral knee disabilities as a result of his 
service connected left ankle and foot disabilities.  However, 
he is a lay person, and he is not qualified to express a 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In fact, the 
possibility of such a relationship has been suggested to 
three different doctors, and each has declined to find such a 
relationship.  As such, the weight of the evidence is against 
the claim.  Reasonable doubt does not arise and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a bilateral knee 
disability claimed as secondary to the veteran's service 
connected disabilities of the left ankle and foot is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


